UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-4582


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JEROME REID,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever
III, Chief District Judge. (2:12-cr-00010-D-3)


Submitted:   July 29, 2014                    Decided:     August 6, 2014


Before GREGORY    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE, Cary,
North Carolina, for Appellant.        Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Reid pleaded guilty, pursuant to a written plea

agreement, to conspiracy to distribute and possess with intent

to distribute 500 grams or more of cocaine, in violation of 21

U.S.C. §§ 846, 841(b)(1)(B) (2012), and was sentenced to 180

months’   imprisonment.       On   appeal,        counsel    has   filed      a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal, but questioning

whether   the    district    court   erred        in    assessing    a     two-point

enhancement and calculating the drug quantity associated with

the   offense,    and   challenging         the    reasonableness        of       Reid’s

sentence.     Although advised of his right to file a supplemental

pro se brief, Reid has not done so.                    The Government seeks to

dismiss the appeal as untimely and as barred by the appellate

waiver provision in the plea agreement.

            By prior order, we remanded the appeal to the district

court to determine whether to extend the appeal period under

Fed. R. App. P. 4(b)(4).       The district court found good cause to

extend the appeal period, and therefore the appeal is timely and

not subject to dismissal on that basis.

            We   therefore    proceed       to    consider    the    Government’s

alternate basis for dismissal—the appellate waiver.                      We review

de novo the validity of an appellate waiver.                   United States v.

Copeland, 707 F.3d 522, 528 (4th Cir.), cert. denied, 134 S. Ct.

                                        2
126 (2013).          We “generally will enforce a waiver . . . if the

record establishes that the waiver is valid and that the issue

being    appealed      is    within   the    scope      of     the    waiver.”           United

States    v.    Thornsbury,       670   F.3d       532,        537    (4th        Cir.    2012)

(internal       quotation       marks       and    alteration             omitted).              A

defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”         United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).             “Although the validity of an appeal waiver

often depends on the adequacy of the plea colloquy, the issue

ultimately      is    evaluated   by    reference         to    the       totality       of   the

circumstances,”         United States v. Davis, 689 F.3d 349, 355 (4th

Cir.    2012)   (internal       quotation       marks     omitted),         such     as       “the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea     agreement.”          Thornsbury,         670     F.3d       at     537     (internal

quotation marks omitted).

            Our review of the record leads us to conclude that

Reid    knowingly      and    intelligently        pled      guilty       and     waived       his

right to appeal his sentence.                Because the sentencing issues he

seeks to raise on appeal fall within the scope of the waiver, we

grant the Government’s motion to dismiss Reid’s appeal of his

sentence and dismiss this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes review of the sentence, the waiver does not preclude

                                            3
review of any errors in Reid’s conviction that may be revealed

pursuant to the review required by Anders.                       In accordance with

Anders,    we     have    reviewed      the       entire    record    and     have    found

nothing    that     calls     into      question       the     validity       of     Reid’s

conviction.       Thus, as to the conviction, we affirm.

            This     court     requires       that     counsel       inform    Reid,        in

writing,    of    his    right    to    petition      the    Supreme    Court        of   the

United    States    for    further      review.        If    Reid    requests        that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Reid.                        We dispense with

oral   argument      because      the    facts       and    legal     contentions         are

adequately       presented   in    the    materials         before    this     court      and

argument would not aid the decisional process.

                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                              4